DETAILED ACTION
				Examiner’s comment
The previous Office Action is hereby vacated and a NEW non-final rejection is issued herein. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
			 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission of RCE on 12/22/20. 

Election/Restrictions
Applicant’s election without traverse of therapeutic antibody and cancer target was previously acknowledged. 

Claims 1, 3-5, 7, 9-11, 20, 25, 27-28, 32-33, 42, 49 and 60-62 read on the elected species and are under consideration. 


Claim Rejections - Withdrawn
	 The rejection of claims 1, 3-5, 7, 9-11, 20, 23, 25, 27-28, 32-33, 42 and 49 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 12,13, 25-28, 31, 34-35 and 43  of copending Application No. 16/667,623 (reference application) is withdrawn due to abandonment of the Application. 

Claim Rejections - 35 USC § 112-Maintained
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The rejection of claims 1, 3-5, 7, 9-11, 20, 25, 27-28, 32-33, 42, 49 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained and extended to NEW claims 60-62.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.
Scope of the claimed genus
Claim 1 is drawn to a cell-penetrating peptide conjugate comprising a phosphorothioate nucleic acid connecting a first non-cell penetrating protein to a second non-cell penetrating protein, wherein said phosphorothioate nucleic acid enhances intracellular delivery of said first and second non-cell penetrating protein, wherein said first and second non-cell penetrating protein is a first antibody and second antibody, wherein said phosphorothioate nucleic acid is from about 10 to about 30 nucleic acid residues in length and wherein said first and second antibodies bind an intracellular 
The USPTO provides claim terms with broadest reasonable interpretation in light of the specification. Therefore, the instant claims are drawn to a conjugate of a phosphorothioate nucleic acid and two non-cell penetrating antibodies, wherein the antibodies bind an intracellular target. 
The instant specification defines “antibody” as [0051-0053]:

“Antibody” refers to a polypeptide comprising a framework region from an immunoglobulin gene or fragments thereof that specifically binds and recognizes an antigen. The recognized immunoglobulin genes include the kappa, lambda, alpha, gamma, delta, epsilon, and mu constant region genes, as well as the myriad immunoglobulin variable region genes. Light chains are classified as either kappa or lambda. Heavy chains are classified as gamma, mu, alpha, delta, or epsilon, which in turn define the immunoglobulin classes, IgG, IgM, IgA, IgD and IgE, respectively. Typically, the antigen-binding region of an antibody will be most critical in specificity and affinity of binding. In some embodiments, antibodies or fragments of antibodies may be derived from different organisms, including humans, mice, rats, hamsters, camels, etc. Antibodies of the invention may include antibodies that have been modified or mutated at one or more amino acid positions to improve or modulate a desired function of the antibody (e.g. glycosylation, expression, antigen recognition, effector functions, antigen binding, specificity, etc.).

 While various antibody fragments are defined in terms of the digestion of an intact antibody, one of skill will appreciate that such fragments may be synthesized de novo either chemically or by using recombinant DNA methodology. Thus, the term antibody, as used herein, also includes antibody fragments either produced by the modification of whole antibodies, or those synthesized de novo using recombinant DNA methodologies (e.g., single chain Fv) or those identified using phage display libraries.


Therefore, the limitation includes antibodies and fragments thereof.
The Applicants define “non-cell penetrating” as [0088]:
 
As used herein, the terms "non-cell penetrating" or "non-cell penetration" refers to the inability of a molecule (e.g., an antibody) to pass from the extracellular environment into a cell in a significant or effective amount. Thus, non-cell penetrating peptides or proteins generally are not capable of passing from the extracellular environment, through the cell membrane, and into a cell to achieve a significant biological effect on a population of cells, organ or organism. The term does not exclude the possibility that one or more of the small number of peptides or proteins may enter the cell. However, the term refers to molecules that are generally not able to enter a cell from the extracellular environment to a significant degree. Examples of non-cell penetrating molecules and substances include, but are not limited to, large molecules such as, for example, high molecular weight proteins (e.g.,antibodies). Peptides or proteins can be determined to be non-cell penetrating using methods known to those of skill in the art. By way of example, a peptide or protein can be fluorescently labeled and the ability of the peptide or protein to pass from the extracellular environment into the cell can be determined in vitro by flow cytometric analysis or confocal microscopy. In some embodiments, a "non-cell penetrating protein" refers to a protein (e.g.,an antibody) that penetrates a cell at least about 2, 3, 4, 5, 6, 7, 8, 9, 10, 20, 30, 40, 50, 60, 70,80, 90, 100, 200, 300, 400, 500, 600, 700, 800, 900, 1000, 10,000 or 100,000 fold less than the same protein attached to a phosphorothioate nucleic acid or phosphorothioate polymer backbone. In some embodiments, a "non-cell penetrating protein" refers to a protein that does not measurably penetrate a cell.






Assessment of whether species are support in the original specification 
Two embodiments of the invention of the claims were reduced to practice at the time of filing. Applicants disclosed anti-STAT3 and anti-NFkB connected through a PS double stranded oligo (Fig. 1 and 2). Fig. 4 discloses bispecific antibody conjugates including an anti-CTLA4 antibody linked to an anti-Foxp3 antibody by a double stranded phosphorothioate nucleic acid in a mouse melanoma model.
 There was no disclosure of other antibodies or fragments thereof, other than the antibodies listed above. There was no disclosure of fragments of antibodies.


Assessment of whether disclosed species are representative of the claimed genus
MPEP § 2163 states that a “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. 
In the instant case, the disclosure of the two conjugates are not representative of the genus. The disclosure of the two conjugates is not representative of the entire genus of conjugates of claim 1 because the genus is large encompassing any antibodies that bind an intracellular target or fragments thereof.


Identifying characteristics and structure/function correlation
In the absence of a reduction to practice of a representative number of species, the written description requirement for a claimed genus may be satisfied by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. To meet this 
	Given the very large genus of antibody/nucleic acid conjugates encompassed by the rejected claims, and given the limited description provided by the specification with regard to how to make and use such conjugates, the skilled artisan would not have been able to envision a sufficient number of specific embodiments that meet the functional limitations of the claims broadly claimed genus of conjugates. There is no structural/functional basis provided by the prior art or the instant specification for one of skill in the art to envision those embodiments that satisfy the functional limitations of the claims. In the instant case, the antibodies claimed are recited generically and defined merely by binding an intracellular epitope. The structural dissimilarity of compounds covered by the claims encompasses various sub-genera that would not be expected to exhibit the same or substantially similar properties. Thus, the two exemplified conjugates are insufficient for the ordinary skilled artisan to reasonable extrapolate the data provided to the full scope of the claimed genus or to expect the full scope of the 
	It should be noted that the U.S. Court of Appeals for the Federal Circuit decided Amgen v. Sanofi, 872 £.3d 1367 (Fed. Cir. 2017) which concerned adequate written description for claims drawn to antibodies. The Federal Circuit explained in Amgen that when an antibody is claimed, 35 U.S.C § 112(a) requires written description of the antibody itself. In view of the Amgen decision, adequate written description of a newly characterized antigen alone should not be considered adequate written description of a claimed antibody to that newly characterized antigen, even when preparation of such antibody is routine and conventional. In the instant case, the Amgen decision is relevant because the claims are drawn to conjugate comprising an antibody that binds an intracellular target. This is an issue of written description.  
In conclusion, for the reasons presented above, the skilled artisan would reasonably conclude that the inventors, at the time the application was filed had full possession of the conjugates of anti-STAT3 and anti-NFkB connected through a PS 
 Therefore, only the conjugates above satisfy the written description requirements of 35 U.S.C. 112, first paragraph. 

Response to Arguments
Applicant's arguments filed 12/22/20 have been fully considered but they are not persuasive. Applicants argue that the phosphorothioate nucleic acid enables the non-cell penetrating antibody component to pass from the extracellular environment into a cell and the inventive feature is agnostic as the specific antibody employed in the conjugate. Applicants argue that because the antibody component of Applicants claimed conjugates include known antibodies, a person having ordinary skill in the art would immediately understand that the Applicants were in possession of the vast array of antibodies already known in the art. Applicants state that a patent need not teach and preferably omits, what is well known in the art. Applicants argue that the term “antibody” is used according to its conventional meaning in the art and the term intracellular is also used in its conventional meaning. Applicants argue that antibodies bind to intracellular targets are known at the time of filing. Applicants state that publicly available antibody databases lists over two million antibodies that bind intracellular targets. Applicants argue a person of ordinary skill in the art would immediately recognize which antibodies bind an intracellular target. Appendix A includes a selection of exemplary antibodies. Applicants argue that the components of the claimed conjugates are so well known that the instant specification properly focuses the description on the novel conjugates . 
These arguments are persuasive with respect to phosphorothioate nucleic acids and enhanced delivery. However, the arguments are not persuasive with respect to the antibody that binds and intracellular target. The Examiner agrees that the Application need not teach what is known in the art and the Appendix discloses some antibodies that bind intracellular targets. However, the claim is sufficiently broad to include known and unknown antibodies and antibody fragments that bind intracellular targets. As indicated above, the Federal Circuit explained in Amgen that when an antibody is claimed, 35 U.S.C § 112(a) requires written description of the antibody itself. In the instant case, given the size of the large genus of antibody-nucleic acid conjugates encompassed by the claims and given the limited description provided by the specification with regard to how to make and use such conjugates, the skilled artisan would not have been able to envision a sufficient number of specific embodiments that meet the functional limitations of the claims broadly claimed genus of conjugates. If one considers that the genus of antibodies is large and also includes antibody fragments, 
For the reasons presented above, the rejection is maintained. 




Claim 49 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treatment of lymphoma with the conjugate of anti-STAT3 and anti-NFkB connected through a PS double stranded oligo and treatment of melanoma with the conjugate of anti-CTLA4 antibody linked to an anti-Foxp3 antibody by a double stranded phosphorothioate nucleic acid, does not reasonably provide enablement of lymphoma or melanoma with all conjugates that meet the limitations of claim 1.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. Please note that this rejection was withdrawn in the previous Office Action, but after further consideration was reinstated. 

The factors to be considered when determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, were described in In re Wands, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) as:
1. the nature of the invention;
2. the breadth of the claims;
3. the state of the prior art;
4. the relative skill of those in the art;
5. the predictability or unpredictability of the art;
6. the amount of direction or guidance presented [by the inventor];
7. the presence or absence of working examples; and
8. the quantity of experimentation necessary [to make and/or use the invention.

(1) The Nature of the Invention and (2) The Breadth of the claims
Claim 49 is drawn to a method of treating lymphoma or melanoma in a subject in need thereof, said method comprising administering to a subject an effective amount of the cell penetrating conjugate of claim 1, thereby treating the cancer in said subject. 
 The claims will be given the broadest reasonable interpretation. The applicable rule for interpreting the claims is that “each claim must be separately analyzed and given its broadest reasonable interpretation in light of and consistent with the written In re Morris, 127 F.3d 1048, 1053-1054; 44 USPQ2d 1023, 1027 (Fed. Cir. 1997).   In view of this rule, Claim 49 is drawn to treatment of melanoma and lymphoma with all conjugates that meet the limitations of claim 1.
(3) The state of the prior art and (5) The predictability or unpredictability of the art
The instant specification is enabling for treatment of lymphoma with the conjugate of anti-STAT3 and anti-NFkB connected through a PS double stranded oligo and treatment of melanoma with the conjugate of anti-CTLA4 antibody linked to an anti-Foxp3 antibody by a double stranded phosphorothioate nucleic acid, does not reasonably provide enablement for treatment of lymphoma or melanoma with all conjugates that meet the limitations of claim 1.  Claim 1 is broad and does not limit the antibodies to any specific structure and also includes fragments of antibodies.  
Importantly, each cancer has differing etiologies and pathologies and would be highly unpredictable that a single agent would have the ability to treat the different cancer types. 
Therefore, the state of the art at the time of the application is that the etiology and treatment of cancers are not well understood and therapy is challenging and complex.  Adding to the complexity are the many different cancers encompassed by the claim. 
It is noted that pharmaceutical and biological art is generally unpredictable, requiring each embodiment to be individually assessed for physiological activity.  Furthermore, different cancers have distinct etiologies and pathologies. Given this fact, historically the development of new drugs has been difficult and time-consuming. 


(4) The relative skill of those in the art
MPEP 2141.03 states (in part)” A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR International Co. v. Teleflex Inc., 127 S.Ct. 1727, 167 LEd2d 705, 82 USPQ2d 1385, 1397 (2007). “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.”  Id. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. At 1396, 82 USPQ2d at 1396. The “hypothetical person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988) (disagreeing with the examiner’s definition of one of ordinary skill in the art (i.e. a doctorate level engineer or scientist working at least 40 hours per week in semiconductor research or development), and finding that the hypothetical person is not definable by way of credentials, and that the evidence in the application did not support the conclusion that such a person would require a doctorate or equivalent knowledge in science or 

(6) The amount of direction or guidance presented (by the inventor) and (7) The presence or absence of working examples
The instant specification provided sufficient guidance regarding treatment of lymphoma with the conjugate of anti-STAT3 and anti-NFkB connected through a PS double stranded oligo and treatment of melanoma with the conjugate of anti-CTLA4 antibody linked to an anti-Foxp3 antibody by a double stranded phosphorothioate nucleic acid. 
The instant specification does not provide guidance regarding treatment of lymphoma or melanoma with conjugates other than the ones listed above. 

 (8) The quantity of experimentation necessary (to make and/or use the invention)
MPEP 2164.01(a) states, “A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).” That conclusion is clearly justified here.
The instant breadth of the claim is broader than the disclosure, specifically, the instant claims are directed to the treatment of all cancers with the conjugates of claim 1, but the specification, prior art or instant disclosure does not provide support for this. 
.

Response to Arguments
Applicant's arguments filed 12/22/20 have been fully considered but they are not persuasive. Applicants argue that the claim was amended to limit the cancer to melanoma and lymphoma, thereby rendering the rejection moot. 
This argument is not persuasive because the claims are not enabled for treatment of melanoma and lymphoma with the conjugates of claim 1. As indicated above, the conjugates are not limited by structure. It would take unduly burdensome experimentation for one of ordinary skill in the art to practice the invention of claim 49. If one considers the large number of  broadly recited conjugates of claim 1 (that is not limited by antibody or nucleic acid) a skill artisan would not be able to make and use the claimed invention.  STAT3, NFkB, CTLA4 and Foxp3 are known cancer targets, however the conjugate of claim 1 is not limited to any known cancer targets. 
For the reasons presented above, the rejection is maintained.


Claim Rejections - 35 USC § 103-NEW
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1,3-5, 10-11, 20, 25, 27-28, 33, 42 and 60-62  are rejected under 35 U.S.C. 103 as being unpatentable over Costantini et al. (“111In-labeled Trastuzumab (Herceptin) modified with nuclear localization sequence (NLs): an Auger electron emitting radiotherapeutic agent for HER2/neu amplified breast cancer; J. Nucl Med 2007;48:1357-1368) in view of Liu et al. (US 2010/0239504; cited on IDS) as evidenced by Li et al. (EP3038639A1) and Drugbank (https://go.drugbank.com/drugs/DB00072 06/13/2005).
Costantini et al. teach cytotoxic and tumor targeting properties of the antiHer2/neu antibody trastuzumab modified with a nuclear localization sequence (NLS)(Abstract). Costantini et al. teach that NLS-trastuzumab localized to the cell nucleus, whereas unmodified trastuzumab remained surface bound (Abstract), meeting the limitation of “non-cell penetrating” (Fig. 4).  Costantini et al. disclosed a greater cytotoxic potency of the NLS-trastuzumab (Abstract).
Costantini et al. does not teach the antibody is conjugated to a PS nucleic acid, however the teachings of Liu et al. cure this deficiency. 
Liu et al. teach several types of a reporter conjugates in Fig. 1. In particular, Liu et al. teach Fig. 1H: 

    PNG
    media_image1.png
    71
    318
    media_image1.png
    Greyscale

 	
    PNG
    media_image2.png
    157
    682
    media_image2.png
    Greyscale


	Fig. 1H teaches a polymer of nucleic acids (15-30 residues in length). The specification also states that the invention is based on the discovery that short nucleic acid sequence, e.g. phosphorothioated nucleic acid sequences can enter cells [0006]. The specification also states that the targeting nucleic acids are single stranded, antisense oligonucleotides of 12,15,18,20,23,25,26,27 and up to about 30 nucleotides in length, that can be protected from degradation by using phosphorothioate which can be included during synthesis [0068]. Liu et al. teach examples of phosphorothioated oligoxdeoxynucleotides (ODNs)([0098]. Fig. 1H discloses a conjugate comprising an antibody. Liu et al. teach that the short nucleic acids  (i.e. phosphorothioated nucleic acids) linked to reporter groups can be used to bind an oncoprotein and treat cancer in a patient [0014]. Liu et al. teach methods of treating cancer in a patient by obtaining a conjugate of a nucleic acid linked to an anticancer agent [0018]. 
It would have been obvious to try the antibody of Costantini et al. in the phosphorothioate conjugate of Liu et al. for treatment of cancer cells. MPEP 2143 states: Exemplary rationales that may support a conclusion of obviousness include  Graham factual inquiries. Then, Office personnel must articulate the following: 
(1) a finding that at the time of the invention, there had been a recognized problem or need in the art, which may include a design need or market pressure to solve a problem; 
(2) a finding that there had been a finite number of identified, predictable potential solutions to the recognized need or problem; 
(3) a finding that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success; and 
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness. 

At the time of the invention, there is a recognized need for intracellular uptake and enhanced cytotoxicity in cancer cells as disclosed in Costantini et al. There are finite number of predictable solutions to the recognized need, such as conjugation of antibodies to cell penetrating peptides or phosphorothioate modified nucleic acid as taught by Costantini et al. and Liu et al. One of ordinary skill in the art would be motivated to try the ODN of Liu et al. because Liu et al. teach methods of treating cancer in a patient by obtaining a conjugate of a nucleic acid linked to an anticancer agent [0018] and trastuzumab is an anticancer agent. There is a reasonable expectation of success given that modification of trastuzumab to enter cells (NLS- trastuzumab) resulted in greater cytotoxicity. 

	Liu et al. teach the conjugates comprise reporter groups, i.e. contrast agents or labels [0048]. Liu et al. teach suitable reporter groups include radiolabeled antibodies can be used [0066]. Liu et al. also teach that two or more reporter groups of the same or different kind can be linked to the targeting nucleic acid [0067]. Liu et al. teach that more than one contrast agents per nucleic acid increase the sensitivity [0053].Liu et al. teach the reporter groups can be linked to either the 5’ or 3’ ends of one or both strands by covalent bond or linker [0054]. Liu et al. teach the nucleic acid may include one or more internal sites that can be attached to reporter groups [0054]. 
	With respect to claim 1, it would have been obvious to one of ordinary skill in the art to include two or more radiolabeled antibodies 111In labeled trastuzumab to the phosphorothioate nucleic acid because Liu et al. teach that two or more can be linked to a single targeting nucleic acid group. A person of ordinary skill in the art would have been motivated to conjugate two radiolabeled antibodies to increase the reporter sensitivity. There is a reasonable expectation of success given that Liu et al. teach the method of making the conjugates and specifically states that more than one can be conjugated to single targeting nucleic acid. 
	With respect to the limitation “binds an intracellular target”, as evidenced by Li et al., HER2 is an intracellular target. Li et al. teach intracellular targets of cancer include STAT3, exportin 7, HER2 and Src (embodiment P2 23, claim 24). Please note that MPEP 2131.01 states: that an extra reference or evidence can be used to show an 
	With respect to claim 3, Liu et al. teach the targeting nucleic acids are single stranded, antisense oligonucleotides of 12,15,18,20,23,25,26,27 and up to about 30 nucleotides in length, that can be protected from degradation by using phosphorothioate which can be included during synthesis [0068].
	With respect to claim 4, Liu et al. teach the reporter groups can be linked to either the 5’ or 3’ ends of one or both strands by covalent bond or linker [0054]. Liu et al. teach the nucleic acid may include one or more internal sites that can be attached to reporter groups [0054]. 
	With respect to claim 5, Liu et al. teach the reporter agents can be linked to nucleic acid via covalent bonds [0056].
	With respect to claims 10 and 11, Fig. 1H teach a biotin-avidin linker attached the nucleic acid to a reporter agent and a second biotin-avidin linker attaching the second protein (Antibody). Liu et al. teach the reporter groups can be linked to the nucleic acid by a covalent bond or via an option linker group or bridge [0054].
	With respect to claims 20 and 25, trastzumab is a humanized therapeutic antibody. Liu et al. teach the reporter groups can be different reporter groups linked to the same nucleic acid [0093]. 
	With respect to claims 27 and 33, Costantini et al. teach the target is cancer. 
	With respect to claim 28, HER2 is a signaling molecule. 
claim 42, Liu et al. teach the conjugates diluted in a physiologically acceptable fluid such as saline, dextrose or mannitol [0077], meeting the limitation of “pharmaceutically acceptable carrier”.
	With respect to claims 60-62, as evidenced by Drugbank (https://go.drugbank.com/drugs/DB00072 06/13/2005), trastuzumab is an IgG humanized monoclonal antibody with a MW of 137kD.


Claims 1,3-5, 7, 9-11, 20, 25, 27-28, 33, 42 and 60-62  are rejected under 35 U.S.C. 103 as being unpatentable over Costantini et al. (“111In-labeled Trastuzumab (Herceptin) modified with nuclear localization sequence (NLs): an Auger electron emitting radiotherapeutic agent for HER2/neu amplified breast cancer; J. Nucl Med 2007;48:1357-1368) in view of Liu et al. (US 2010/0239504; cited on IDS) and Winkler (“Oligonucleotide conjugates for therapeutic applications” Therapeutic delivery, Vol. 4. No. 7, 2013) as evidenced by Li et al. (EP3038639A1) and Drugbank (https://go.drugbank.com/drugs/DB00072 06/13/2005). 
	The teachings of Costantini et al. and Liu et al. are presented in detail above. The references do not teach the antibodies are attached via a cysteine. However, the teachings of Winkler cure this deficiency.
	Winkler reviews current development of oligonucleotide conjugates for therapeutic applications (Abstract). Winker et al. teach antibodies and antibody fragment conjugation to oligonucleotides at lysine or cysteine thiols (p. 797, bottom of 1st col.).
claim 7 and 9, It would have been obvious to a person of ordinary to conjugate the antibody to the nucleic acid of Liu et al. via a cysteine or lysine as taught by Winkler because Winkler et al. teach conjugation of antibodies and oligonucleotides.  There is a reasonable expectation of success given that Winkler teaches that oligonucleotides can be attached via lysine amines or cysteine thiols. 

Double Patenting-NEW

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1, 3-5, 7, 9-11, 20, 25, 27-28, 32-33, 42, 49 and 60-62 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, 10, 13-14, 20-21, 24, 28-30, 36-38, 41, 43-44, 51, 54-55 and 62 of copending Application No. 17/184,237 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other. The copending Application claims a non-cell penetrating protein, a phosphorothioate nucleic acid, a first linker attaching said nucleic acid to said non-cell penetrating protein covalently attached to one or more phosphorothioate nucleic acids, wherein the protein has a MW of greater than 25kDA, wherein the protein binds an intracellular target and wherein the protein is non-cell penetrating in the absence of one or more phosphorothioate nucleic acids (claim 1), wherein the phosphorothioate nucleic acids is 10-100 or more nucleic acids in length (claim 10), wherein the MW is 25-750 kD (Claim 13), wherein the protein is an antibody (claim 14), wherein the intracellular target is a target of disease selected from autoimmune….and cancer (claim 20), wherein the intracellular target is a signaling molecule or transcription factor (Claim 21), wherein the intracellular target is STAT3, exportin7, Her2 and Src (claim 24), wherein the protein of claim 1 is made by contacting an unattaech protein with unattached phosphorothioate nucleic acid .. (claim 28), whrein the phosphorothioate nucleic acid contains a covalent reactive moiety (claim 29), wherein the covalent moiety is cysteine (claim 30), a pharmaceutical composition (claim 37), wherein the composition further comprises a second protein attached to one or more phosphorothioate nucleic acids (claim 38), wherein the second protein binds a second intracellular target (claim 41), a kit comprising the pharmaceutical composition (claim 43-44). Claim 51 is drawn to a method of delivering the protein into the cell. 1, 3-5, 7, 9-11, 20, 25, 27-28, 32-33, 42, 49 and 60-.62
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Relevant Art
Phosphorothioate nucleic acids are well known in the art. As disclosed in Eckstein et al. (“Phosphorothioates, Essential components of therapeutic oligonucleotides” Nucleic Acid Therapeutics, Vol. 24, No. 6), phosphate oligonucleotides that are very poorly taken up by cells, however, the analogous phosphorothioates have improved uptake in addition to improved nuclease resistance (p. 381, 1st col.). Liu et al. (cited on IDS) also discloses phosphorothioate nucleic acids. Therefore, one of ordinary skill in the art would understand the function of the phosphorothioate nucleic acids and would understand that the Applicants have support for the genus of phosphorothioate nucleic acids for enhancing intracellular delivery. 

Conclusion
 No claims are allowed. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA L MARTINEZ whose telephone number is (571)270-1470.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571)272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TARA L MARTINEZ/Examiner, Art Unit 1654